Peb Curiam :
The learned referee affirmed the defendant’s points of law, and yet entered judgment against him. There is nothing to excite surprise in this, as the referee found the facts with the plaintiff. This left the defendant no facts to which his law can be applied. It is true he now complains of the findings of fact, but he took no exception to them before the referee, and it follows, logically and legally, that he has no standing here to object. The referee has found that a considerable portion of the water which, if not obstructed, would have flowed down Olive street, was by the action of the defendant diverted at the corner of Monroe Avenue, in such manner that it accumulated above plaintiff’s property and contributed to the injury complained of. It is true there is no liability on the part *180of a municipal corporation for the flooding of private property from the inadequacy of gutters, drains, culverts or sewers : Fair v. City of Philadelphia, 88 Pa. 309; Allentown v. Kramer, 73 Pa. 406; but I do not understand that it has ever been held that a municipal corporation may throw a body of water upon the property of one of its citizens which would not naturally have flowed there. It may not throw upon the land of A. the water which falls upon the land of B. This was precisely what was done in this case, if the referee is correct in his findings of fact; and that they are as he found them we are bound to presume.
Judgment affirmed.